DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 7, 10, 12, 14, 15, 19-21 and 36-38 are actively pending as amended 1/20/21. Claims 23-25, 28, 29, 33 and 34 stand withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 10, 12, 14, 15, 19, -21 and 36-38  are rejected under 35 U.S.C. 103 as unpatentable over Willman et al (US 2004/0118780) and KR 20170002047 (furnished herewith in an 892 is the complete publication with a machine translation) and further in view of Lee et al, “Recent transitions in ultrapure water (UPW) technology: Rising role of reverse osmosis (RO),” Desalination399 (2016) 185-197 (submitted by applicant as prior art) .
(1) KR in view of Willman:
The KR reference: (A Derwent abstract of this patent was used as a 102(a2) reference in the first action.) This reference teaches making ultrapure water using RO (both SWRO and BWRO), CDI and EDI, in that sequence. The reference also teaches 
What is explicitly not taught: permeate of RO is fed to CDI; and all of CD treated water goes into the EDI unit. However, these steps are implied, and thus claims 1, 6, 10, 15, 37 and 38 are at the least obvious to one of ordinary skill. Additionally, it also does not teach the recirculation of the treated ultrapure water through UV and EDI. Nonetheless, the Willman reference described below does teach such recirculation through the EDI unit and a UV unit. Therefore, claims 1-3, 6, 10, 15, 19, 37 and 38 are obvious over the combination of KR and Willman. One would add the teachings of Willman in the teaching of KR for the advantages as cited by Willman - see [0029].

(2) Willman in view of KR:

    PNG
    media_image1.png
    259
    1249
    media_image1.png
    Greyscale

Figure 3 of Willman is copied herein for illustration. Willman teaches the process in which CDI and EDI units are downstream of the RO unit; CDI purified water goes into the EDI (albeit through recirculation RO). While the figure shows only deionization at step 56, it is defined as EDI in [0027]. Nevertheless, by the teaching of the KR prima facie obvious – MPEP 2144.04. 
	Willman teaches recirculating through UV radiation and EDI with a storage tank as in claims 3, 10 and 19. Sensors (conductivity) are provided as in claims 7 and 14: [0030]. Also, monitoring process flow, temperature and pressure in a process is prima facie obvious and commonly performed. Conductivity of incoming and product water is also routinely monitored to assure the purity required. Regarding the control of EDI or CDI using the sensor data, automating a manual activity is prima facie obvious – MPEP 2144.04. Thus claims 1-3, 6, 7, 10, 15 and 19 are prima facie obvious over Willman in view of KR.
	Additionally, KR teaches the “advantageous effects” of using CDI to reduce the RO load and power consumption, whereas Willman uses CDI in the retentate to deplete more ions from water, apparently to increase the yield/recovery of pure water. Thus it is apparent that providing CDI in the retentate recycle as well as in the permeate of RO are advantageous.  Therefore, it would have been obvious to one of ordinary skill in the art to either add on CDI in the permeate stream of RO, or simply relocate the CDI from retentate side to the permeate side, as in KR to reduce RO power consumption.
	Willman and KR do not teach degassing, and the specified controls as in claim 21. Stopping and starting the process as in claims on demand is well-known and prima facie obvious.
	The NPL to Lee et al (submitted by applicant as prior art) generally teaches the process as claimed, including RO, CDI, EDI, degassing and UV treatment. Lee teaches 
Additionally, the discharging (or regeneration of) the CDI (claims 10, 12 and 37) is dependent on the amount of charge accumulated, which depends on the water quality it receives (low ionic content means long charge times), and is not a patentable element. See applicant’s disclosure on page 17 for the need for such discharge. Willman teaches such discharge in outlet (22), in the figures. KR teaches plural CDI units, some of them being in regeneration while the others on line. The location of the sensors (claim 14) required for monitoring and controlling the system would have been obvious to one of ordinary skill – both references do teach about controlling the units. The resistivity of ultrapure water (claims 15, 37) claimed in the standard for ultrapure water, and is not a patentable limitation. Claim 21 further adds diverting water from EDI to flush or regenerate the CDI system when water is not on demand, which would have been obvious as established supra.

 Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Added process steps (viii) and (ix) in claim 20 are not taught by the references. Claim 20 is also objected to, for the presence of step numbers (viii) and (ix); step numbers (i) – (vii) being deleted from the prior version of the claim.
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. They are addressed in the rejection. They are also moot – new grounds for rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777